          Case 1:21-cv-01226-RDM Document 5 Filed 05/11/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 BETTY JANE AYERS,

                Plaintiff,

        v.                                               Civil Action No. 21-1226 (RDM)

 AMY BERMAN JACKSON et al.,

                Defendants.


                                            ORDER

       For the reasons set forth in the Court’s Memorandum Opinion, Dkt. 4, it is hereby

ORDERED that the case is DISMISSED as MOOT.

       This Order constitutes a final judgment of the Court within the meaning of Rule 58(a) of

the Federal Rules of Civil Procedure. The Clerk of the Court is directed to terminate the case.

       SO ORDERED.




                                                            /s/ Randolph D. Moss
                                                            RANDOLPH D. MOSS
                                                            United States District Judge

Date: May 11, 2021
